DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 and 21-22 in the reply filed on 07/11/22 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over JP 2017-125086 (Fujisawa et al.) in view of Liang et al. (US 2013/0177720).

Regarding claims 1-7 and 11,  Fujisawa et al. discloses a water repellant resin composition used to form articles (paragraph 0001) comprising 70-95% propylene-α olefin block copolymer with melting temperature of 160-165 C (paragraphs 0008, 0015, and 0021) and graft polymer where polypropylene and silicone are chemically bonded, i.e. silylated polyolefin (paragraphs 0014 and 0033). Fujisawa et al. discloses the resin composition comprises silicone oil (paragraph 0034).

There is no disclosure in Fujisawa et al. of random polypropylene resin as claimed.
Liang et al. discloses composition comprising polypropylene block copolymer (paragraphs 0046-0049) and 1-50% propylene-α olefin random copolymer having melting point of 130-170 C (paragraph 0055) in order to produce a composition with high hot tack strength and improved heat seal properties (0030).

In light of the above, it would have been obvious to one of ordinary skill in the art to use 1-50% propylene-α olefin random copolymer disclosed by Liang et al. in the resin composition of Fujisawa et al. in order to produce a composition with high hot tack strength and improved heat seal properties. The combination would result in a ratio of propylene-α olefin random copolymer to propylene-α olefin block copolymer of 1-50:70-95 which overlaps the ratio claimed.  Given that Fujisawa et al. in view of Liang et al. disclose composition as claimed including polypropylene resin as claimed, the polypropylene resin would necessarily have endothermic peaks identical to that presently claimed when measured as presently claimed.

Claims 8-10 and 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over JP 2017-125086 (Fujisawa et al).  in view of Liang et al. (US 2013/0177720) and further in view of 
Kawamura et al. (US 5,708,083).

Fujisawa is relied upon above.

Re claims 8-10 and 21-22,   Kawamura et al. (US 5,708,083) which discloses 0.1-20% diblock compatibilizer comprising polyethylene block and ethylene-butene block (col.6, lines 12-20 and col.7, lines 4-8) in order to enhance compatibility between ethylene containing polymer and propylene containing polymer (col.6, lines 21-27). 

The combination with Fujisawa et al. would result in a ratio of diblock compatibilizer to silylated polyolefin of 0.1-20:0.6-5 which would overlap that presently claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.

 In view of the forgoing, the above claims have failed to be patently distinguishable over prior art.  


Conclusion
WO 2017159654 Teaches a liquid repellant layer with block copolymer but not the random copolymer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached M-F 8:00 am 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMRA L. DICUS
Primary Examiner
Art Unit 1787


/TAMRA L. DICUS/Primary Examiner, Art Unit 1787